 



Exhibit 10.17
PURCHASE AND SALE AGREEMENT
Dated as of February 3, 2006
by and among
VARIOUS ENTITIES LISTED ON SCHEDULE I,
as the Originators
and
ARCH COAL, INC.

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Subject Matter   Page   ARTICLE I
AGREEMENT TO PURCHASE AND SELL
1
SECTION 1.1  
Agreement To Purchase and Sell
    2   SECTION 1.2  
Timing of Purchases
    3   SECTION 1.3  
Consideration for Purchases
    3   SECTION 1.4  
Purchase and Sale Termination Date
    3   SECTION 1.5  
Intention of the Parties
    3      
 
        ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
4
SECTION 2.1  
Purchase Report
    4   SECTION 2.2  
Calculation of Purchase Price
    4      
 
        ARTICLE III
PAYMENT OF PURCHASE PRICE
5
SECTION 3.1  
Purchases
    5   SECTION 3.2  
Settlement as to Specific Receivables and Dilution
    5   SECTION 3.3  
Reconveyance of Receivables
    6      
 
        ARTICLE IV
CONDITIONS OF PURCHASES
6
SECTION 4.1  
Conditions Precedent to Initial Purchase
    6   SECTION 4.2  
Certification as to Representations and Warranties
    7   SECTION 4.3  
Additional Originators
    7      
 
        ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
8
SECTION 5.1  
Existence and Power
    8   SECTION 5.2  
Company and Governmental Authorization, Contravention
    8   SECTION 5.3  
Binding Effect of Agreement
    8   SECTION 5.4  
Accuracy of Information
    9   SECTION 5.5  
Actions, Suits
    9   SECTION 5.6  
Taxes
    9   SECTION 5.7  
Compliance with Applicable Laws
    9   SECTION 5.8  
Reliance on Separate Legal Identity
    9   SECTION 5.9  
Investment Company
    9   SECTION 5.10  
Perfection
    9   SECTION 5.11  
Creation of Receivables
    10   SECTION 5.12  
Credit and Collection Policy
    10  

Purchase and Sale Agreement
(Arch Coal)

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Subject Matter   Page   SECTION 5.13  
Enforceability of Contracts
    10   SECTION 5.14  
Location and Offices
    10   SECTION 5.15  
Good Title
    10   SECTION 5.16  
Names
    10   SECTION 5.17  
Nature of Receivables
    10   SECTION 5.18  
Bulk Sales, Margin Regulations, No Fraudulent Conveyance
    10   SECTION 5.19  
Solvency
    11   SECTION 5.20  
Licenses, Contingent Liabilities, and Labor Controversies
    11   SECTION 5.21  
Reaffirmation of Representations and Warranties by the Originator
    11      
 
        ARTICLE VI
COVENANTS OF THE ORIGINATORS
11
SECTION 6.1  
Affirmative Covenants
    11   SECTION 6.2  
Reporting Requirements
    13   SECTION 6.3  
Negative Covenants
    13   SECTION 6.4  
Substantive Consolidation
    15      
 
        ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
17
SECTION 7.1  
Rights of the Company
    17   SECTION 7.2  
Responsibilities of the Originators
    17   SECTION 7.3  
Further Action Evidencing Purchases
    18   SECTION 7.4  
Application of Collections
    18      
 
        ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
18
SECTION 8.1  
Purchase and Sale Termination Events
    18   SECTION 8.2  
Remedies
    19      
 
        ARTICLE IX
INDEMNIFICATION
19
SECTION 9.1  
Indemnities by the Originators
    19      
 
        ARTICLE X
MISCELLANEOUS
21
SECTION 10.1  
Amendments, etc
    21   SECTION 10.2  
Notices, etc
    21   SECTION 10.3  
No Waiver; Cumulative Remedies
    22   SECTION 10.4  
Binding Effect; Assignability
    22  

Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Subject Matter   Page   SECTION 10.5  
Governing Law
    22   SECTION 10.6  
Costs, Expenses and Taxes
    22   SECTION 10.7  
SUBMISSION TO JURISDICTION
    22   SECTION 10.8  
WAIVER OF JURY TRIAL
    23   SECTION 10.9  
Captions and Cross References; Incorporation by Reference
    23   SECTION 10.10  
Execution in Counterparts
    23   SECTION 10.11  
Acknowledgment and Agreement
    23   SECTION 10.12  
No Proceeding
    24  

Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  List of Originators
Schedule II
  Location of Each Originator
Schedule III
  Location of Books and Records of Each Originator
Schedule IV
  Trade Names

EXHIBITS

     
Exhibit A
  Form of Purchase Report
Exhibit B
  Form of Joinder Agreement

Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     THIS PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of February 3,
2006 is entered into by and among the VARIOUS ENTITIES LISTED ON SCHEDULE I
HERETO (each, an “Originator” and collectively, “Originators”), and ARCH COAL,
INC., a Delaware corporation (the “Company”).
DEFINITIONS
     Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among Arch Receivable Company, LLC, as Seller (the “Seller”), Arch
Coal Sales Company, Inc., as initial Servicer, Market Street Funding LLC, as
Issuer, the LC Participants from time to time party thereto, and PNC Bank,
National Association, as Administrator and as LC Bank. All references herein to
months are to calendar months unless otherwise expressly indicated.
BACKGROUND:
     1. The Originators are operating subsidiaries of the Company;
     2. The Originators generate Receivables in the ordinary course of their
businesses;
     3. The Originators, in order to finance their respective businesses, wish
to sell Receivables to the Company, and the Company is willing to purchase
Receivables from the Originators, on the terms and subject to the conditions set
forth herein;
     4. The Originators and the Company intend this transaction to be a true
sale of Receivables by each Originator to the Company, providing the Company
with the full benefits of ownership of the Receivables, and the Originators and
the Company do not intend the transactions hereunder to be characterized as a
loan from the Company to any Originator; and
     5. The Originators and the Company acknowledge that the Company will sell
and contribute the Receivables purchased by it hereunder and the related
security (together with accounts receivable originated by the Company and the
related security) to the Seller, from time to time, pursuant to that certain
Sale and Contribution Sale Agreement, dated as of the date hereof (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Sale and Contribution Agreement”), between the Company, as transferor (in
such capacity, the “Transferor”) and the Seller, as buyer, and that thereafter
the Seller may from time to time transfer, assign and grant a security interest
in undivided beneficial interests in the Receivables, Related Security and other
rights to the Administrator for the benefit of the Purchasers under the
Receivables Purchase Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Company, and the Company agrees to purchase from
such Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:
          (a) each Receivable of such Originator that existed and was owing to
such Originator at the closing of such Originator’s business on January 1, 2006
(the “Cut-off Date”)
          (b) each Receivable generated by such Originator from and including
the Cut-off Date to but excluding the Purchase and Sale Termination Date;
          (c) all rights to, but not the obligations of, such Originator under
all Related Security with respect to any of the foregoing Receivables;
          (d) all monies due or to become due to such Originator with respect to
any of the foregoing;
          (e) all books and records of such Originator to the extent related to
any of the foregoing;
          (f) all collections and other proceeds and products of any of the
foregoing (as defined in the UCC) that are or were received by such Originator
on or after the Cut-off Date, including, without limitation, all funds which
either are received by such Originator, the Company or the Servicer from or on
behalf of the Obligors in payment of any amounts owed (including, without
limitation, invoice price, finance charges, interest and all other charges) in
respect of any of the above Receivables or are applied to such amounts owed by
the Obligors (including, without limitation, any insurance payments that such
Originator, the Company or the Servicer applies in the ordinary course of its
business to amounts owed in respect of any of the above Receivables, and net
proceeds of sale or other disposition of repossessed goods or other collateral
or property of the Obligors in respect of any of the above Receivables or any
other parties directly or indirectly liable for payment of such Receivables);
and
          (g) all right, title and interest (but not obligations) in and to the
Lock-Box Accounts into which any Collections or other proceeds with respect to
such Receivables may be deposited, and any related investment property acquired
with any such collections or other proceeds (as such term is defined in the
applicable UCC).
All purchases hereunder shall be made without recourse, but shall be made
pursuant to, and in reliance upon, the representations, warranties and covenants
of the Originators set forth in this Agreement and each other Transaction
Document. No obligation or liability to any Obligor on any Receivable is
intended to be assumed by the Company hereunder, and any such assumption is
expressly disclaimed. The Company’s foregoing agreement to purchase Receivables
and the proceeds and rights described in clauses (c) through (g) (collectively,
the “Related Rights”) is herein called the “Purchase Facility.”
Purchase and Sale Agreement
(Arch Coal)

2



--------------------------------------------------------------------------------



 



     SECTION 1.2 Timing of Purchases.
          (a) Closing Date Purchases. Each Originator’s entire right, title and
interest in (i) each Receivable that existed and was owing to such Originator at
the Cut-off Date, (ii) all Receivables created by such Originator from and
including the Cut-off Date, to and including the Closing Date, and (iii) all
Related Rights with respect thereto automatically shall be deemed to have been
sold by such Originator to the Company on the Closing Date.
          (b) Subsequent Purchases. After the Closing Date, until the Purchase
and Sale Termination Date, each Receivable and the Related Rights generated by
each Originator shall be deemed to have been sold by such Originator to the
Company immediately (and without further action) upon the creation of such
Receivable.
     SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III.
     SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date (as
defined in Section 2.2) immediately following the day on which the Originators
shall have given written notice to the Company, the Seller and the Administrator
at or prior to 10:00 a.m. (New York City time) that the Originators desire to
terminate this Agreement.
     SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of the Receivables and Related Rights,
including without limitation, all Receivables, if any, constituting general
intangibles as defined in the UCC, and all Related Rights be construed as a
valid and perfected sale and absolute assignment (without recourse except as
provided herein) of such Receivables and Related Rights by such Originator to
the Company (rather than the grant of a security interest to secure a debt or
other obligation of such Originator) and that the right, title and interest in
and to such Receivables and Related Rights conveyed to the Company be prior to
the rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator. However, if, contrary to the mutual intent of
the parties, any conveyance of Receivables and Related Rights, including without
limitation any Receivables constituting general intangibles, is not construed to
be both a valid and perfected sale and absolute assignment of such Receivables
and Related Rights, and a conveyance of such Receivables and Related Rights that
is prior to the rights of and enforceable against all other Persons at any time,
including without limitation lien creditors, secured lenders, purchasers and any
Person claiming through such Originator, then, it is the intent of such
Originator and the Company that (i) this Agreement also shall be deemed to be,
and hereby is, a security agreement within the meaning of the UCC; and (ii) such
Originator shall be deemed to have granted to the Company as of the Closing
Date, and such Originator hereby grants to the Company, a security interest in,
to and under all of such Originator’s right, title and interest in and to:
(A) the Receivables and the Related Rights now existing and hereafter created by
such Originator transferred or purported to be transferred hereunder, (B) all
monies due or to become due and all amounts received with respect thereto, (C)
all books and records of
Purchase and Sale Agreement
(Arch Coal)

3



--------------------------------------------------------------------------------



 



such Originator to the extent related to any of the foregoing, and (D) all
proceeds and products of any of the foregoing to secure all of such Originator’s
obligations hereunder.
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
     SECTION 2.1 Purchase Report. On the Closing Date and on the 21st day of
each calendar month thereafter (or if such day is not a Business Day, the next
occurring Business Day) (each such date, a “Monthly Purchase Report Date”), the
Servicer shall deliver to the Company and each Originator a report in
substantially the form of Exhibit A (each such report being herein called a
“Purchase Report”) setting forth, among other things:
          (a) Receivables purchased by the Company from each Originator on the
Closing Date (in the case of the Purchase Report to be delivered on the Closing
Date);
          (b) Receivables purchased by the Company from each Originator during
the period commencing on the Monthly Purchase Report Date immediately preceding
such Monthly Purchase Report Date to (but not including) such Monthly Purchase
Report Date (in the case of each subsequent Purchase Report); and
          (c) the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.2 (a) and(b).
     SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid
to each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:

             
 
  PP   =   OB x FMVD
 
           
 
  where:        
 
           
 
  PP   =   Purchase Price for each Receivable as calculated on the relevant
Payment Date.
 
           
 
  OB   =   The Outstanding Balance of such Receivable on the relevant Payment
Date.
 
           
 
  FMVD   =   Fair Market Value Discount, as measured on such Payment Date, which
is equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate on such Payment
Date, and (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last Business Day of the calendar month next preceding
such Payment Date) and the denominator of which is 365.

     “Payment Date” means (i) the Closing Date and (ii) each Business Day
thereafter that the Originators are open for business.
Purchase and Sale Agreement
(Arch Coal)

4



--------------------------------------------------------------------------------



 



     “Prime Rate” means a per annum rate equal to the “Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its sole discretion.
ARTICLE III
PAYMENT OF PURCHASE PRICE
     SECTION 3.1 Purchases.
     (a) Initial Purchase Price Payment. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to pay to each
Originator the Purchase Price for the purchase to be made from such Originator
on the Closing Date in cash.
     (b) Subsequent Purchase Price Payments. On each Payment Date subsequent to
the Closing Date, on the terms and subject to the conditions set forth in this
Agreement, the Company shall pay to each Originator the Purchase Price for the
Receivables generated by such Originator on such Payment Date in cash.
     SECTION 3.2 Settlement as to Specific Receivables and Dilution.
          (a) If (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.10,
5.15 and 5.17 are not true with respect to such Receivable or (ii) as a result
of any action or inaction (other than solely as a result of the failure to
collect such Receivable due to a discharge in bankruptcy or similar insolvency
proceeding or other credit related reasons with respect to the relevant Obligor)
of such Originator, on any subsequent day, any of such representations or
warranties set forth in Sections 5.10, 5.15 and 5.17 is no longer true with
respect to such Receivable, then the Purchase Price with respect to such
Receivable shall be reduced by an amount equal to the Outstanding Balance of
such Receivable and shall be accounted to such Originator as provided in clause
(c) below; provided, that if the Company thereafter receives payment on account
of Collections due with respect to such Receivable, the Company promptly shall
deliver such funds to such Originator.
          (b) If, on any day, the Outstanding Balance of any Receivable
purchased hereunder is reduced or adjusted as a result of any defective,
rejected, returned goods or services, or any discount or other adjustment made
by any Originator, the Company or the Servicer or any setoff or dispute between
any Originator or the Servicer and an Obligor, as indicated on the books of the
Company (or, for periods prior to the Closing Date, the books of such
Originator), then the Purchase Price with respect to such Receivable shall be
reduced by the amount of such net reduction and shall be accounted to such
Originator as provided in clause (c) below.
          (c) Any reduction in the Purchase Price of any Receivable pursuant to
clause (a) or (b) above shall be applied as a credit for the account of the
Company against the Purchase Price of Receivables subsequently purchased by the
Company from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply
Purchase and Sale Agreement
(Arch Coal)

5



--------------------------------------------------------------------------------



 



such credit against, the amount of such credit shall be paid in cash to the
Company by such Originator.
     SECTION 3.3 Reconveyance of Receivables. In the event that an Originator
has paid to the Company the full Outstanding Balance of any Receivable pursuant
to Section 3.2, the Company shall reconvey such Receivable to such Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Company or the Seller.
ARTICLE IV
CONDITIONS OF PURCHASES
          SECTION 4.1 Conditions Precedent to Initial Purchase. The initial
purchase hereunder is subject to the condition precedent that the Company and
the Administrator (as the total assignee of the Company) shall have received, on
or before the Closing Date, the following, each (unless otherwise indicated)
dated the Closing Date, and each in form and substance satisfactory to the
Company and the Administrator (as the total assignee of the Company):
          (a) A copy of the resolutions of the board of directors or managers of
each Originator approving the Transaction Documents to be executed and delivered
by it and the transactions contemplated hereby and thereby, certified by the
Secretary or Assistant Secretary of such Originator;
          (b) Good standing certificates for each Originator issued as of a
recent date acceptable to the Company and the Administrator (as the total
assignee of the Company) by the Secretary of State of the jurisdiction of such
Originator’s organization and each jurisdiction where such Originator is
qualified to transact business;
          (c) A certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign the Transaction Documents to be executed and
delivered by it (on which certificate the Servicer, the Company, the Seller and
the Administrator (as the total assignee of the Company) may conclusively rely
until such time as the Servicer, the Company, the Seller and the Administrator
(as the total assignee of the Company) shall receive from such Person a revised
certificate meeting the requirements of this clause (c));
          (d) The certificate or articles of incorporation or other
organizational document of each Originator duly certified by the Secretary of
State of the jurisdiction of such Originator’s organization as of a recent date,
together with a copy of the by-laws of such Originator, each duly certified by
the Secretary or an Assistant Secretary of such Originator;
          (e) Originals of the proper financing statements (Form UCC-1) that
have been duly authorized and name each Originator as the debtor/seller and the
Company as the buyer/assignor (and the Administrator, for the benefit of the
Purchasers, as secured party/assignee) of the Receivables generated by such
Originator as may be necessary or, in the Company’s or the Administrator’s
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Company’s ownership interest in all Receivables and such other
Purchase and Sale Agreement
(Arch Coal)

6



--------------------------------------------------------------------------------



 



rights, accounts, instruments and moneys (including, without limitation, Related
Security) in which an ownership or security interest has been assigned to it
hereunder;
          (f) A written search report from a Person satisfactory to the Company
and the Administrator (as the total assignee of the Company) listing all
effective financing statements that name the Originators as debtors or sellers
and that are filed in all jurisdictions in which filings may be made against
such Person pursuant to the applicable UCC, together with copies of such
financing statements (none of which, except for those described in the foregoing
clause (e) (and/or released or terminated as the case may be on or prior to the
date hereof pursuant to the Release Agreement), shall cover any Receivable or
any Related Rights which are to be sold to the Company hereunder), and tax,
ERISA and judgment lien search reports from a Person satisfactory to the Company
and the Administrator showing no evidence of such liens filed against any
Originator;
          (g) Favorable opinions, addressed to each Rating Agency, the
Administrator and each Purchaser, in form and substance reasonably satisfactory
to the Administrator, of (i) Bryan Cave LLP, counsel for the Seller, the
Originators, the Servicer, the Transferor and ACI, covering such matters as the
Administrator may reasonably request, including, without limitation, certain
organizational and New York enforceability matters, certain bankruptcy matters,
certain UCC perfection and priority matters, and (ii) Robert G. Jones, Vice
President — Law, General Counsel and Secretary of ACI; and
          (h) Evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
in connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Company’s and the Administrator’s (as the total assignee
of the Company) satisfaction.
     SECTION 4.2 Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct on and as of
such day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).
     SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company and the
Administrator; provided that the following conditions are satisfied on or before
the date of such addition:
          (a) The Company shall have given the Administrator at least thirty
days prior written notice of such proposed addition and the identity of the
proposed additional Originator and shall have provided such other information
with respect to such proposed additional Originator as the Administrator may
reasonably request;
Purchase and Sale Agreement
(Arch Coal)

7



--------------------------------------------------------------------------------



 



          (b) such proposed additional Originator has executed and delivered to
the Company and the Administrator an agreement substantially in the form
attached hereto as Exhibit B (a “Joinder Agreement”)
          (c) such proposed additional Originator has delivered to the Company
and the Administrator (as the total assignee of the Company) each of the
documents with respect to such Originator described in Sections 4.1 and 4.2, in
each case in form and substance satisfactory to the Company and the
Administrator (as the total assignee of the Company); and
          (d) no Purchase and Sale Termination Date shall have occurred and be
continuing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
     In order to induce the Company to enter into this Agreement and to make
purchases hereunder, each Originator hereby represents and warrants with respect
to itself that each representation and warranty concerning it or the Receivables
sold by it hereunder, that is contained in the Receivables Purchase Agreement is
true and correct, and hereby makes as of the Closing Date the representations
and warranties set forth in this Article V.
     SECTION 5.1 Existence and Power. Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except if failure to have such
licenses, authorizations, consents or approvals could not reasonably be expected
to have a Material Adverse Effect.
     SECTION 5.2 Company and Governmental Authorization. Contravention. The
execution, delivery and performance by such Originator of this Agreement are
within such Originator’s company powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with
(other than the filing of the UCC financing statements and continuation
statements contemplated hereunder), any governmental body, agency or official,
and, do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the organizational documents of such
Originator or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Originator or result in the creation or imposition
of any lien (other than liens in favor of the Company, the Seller and
Administrator under the Transaction Documents) on assets of such Originator or
any of its Subsidiaries.
     SECTION 5.3 Binding Effect of Agreement. This Agreement and each of the
other Transaction Documents to which it is a party constitutes the legal, valid
and binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
Purchase and Sale Agreement
(Arch Coal)

8



--------------------------------------------------------------------------------



 



     SECTION 5.4 Accuracy of Information. All information heretofore furnished
by such Originator to the Company or the Administrator pursuant to or in
connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator to the Company or the Administrator in
writing pursuant to this Agreement or any Transaction Document will be, true and
accurate in all material respects on the date such information is stated or
certified.
     SECTION 5.5 Actions, Suits. There are no actions, suits or proceedings
pending or, to the best of such Originator’s knowledge, threatened against or
affecting such Originator or any of its Affiliates or their respective
properties, in or before any court, arbitrator or other body, which could
reasonably be expected to have a Material Adverse Effect.
     SECTION 5.6 Taxes. Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except to
the extent that such taxes are being contested in good faith by appropriate
proceedings and for which such reserves or other appropriate provisions, if any,
as are required by generally accepted accounting principles shall have been
made.
     SECTION 5.7 Compliance with Applicable Laws. Such Originator is in
compliance with the requirements of all applicable laws, rules, regulations and
orders of all Governmental Authorities except to the extent that the failure to
comply could not reasonably be expected to have a Material Adverse Effect. In
addition, no Receivable sold hereunder contravenes any laws, rules or
regulations applicable thereto or to such Originator.
     SECTION 5.8 Reliance on Separate Legal Identity. Such Originator
acknowledges that each of the Purchasers and the Administrator are entering into
the Transaction Documents to which they are parties in reliance upon the
Seller’s identity as a legal entity separate from such Originator and the
Transferor.
     SECTION 5.9 Investment Company. Such Originator is not an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. In addition, such
Originator is not a “holding company,” a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
     SECTION 5.10 Perfection. Immediately preceding its sale of each Receivable
hereunder, such Originator was the owner of such Receivable sold or purported to
be sold, free and clear of any Adverse Claims (other than any Adverse Claim
created prior to the date hereof in favor of PNC pursuant to the revolving
credit agreement of ACI in effect on the date hereof, as may be amended,
restated, supplemented or otherwise modified from time to time, which such
Adverse Claim has been released pursuant to the Release Agreement), and each
such sale hereunder constitutes a valid sale, transfer and assignment of all of
such Originator’s right, title and interest in, to and under the Receivables
sold by it, free and clear of any Adverse Claims. On or before
Purchase and Sale Agreement
(Arch Coal)

9



--------------------------------------------------------------------------------



 



the date hereof and before the generation by such Originator of any new
Receivable to be sold or otherwise conveyed hereunder, all financing statements
and other documents, if any, required to be recorded or filed in order to
perfect and protect the Company’s ownership interest in such Receivable against
all creditors of and purchasers from such Originator will have been duly filed
in each filing office necessary for such purpose, and all filing fees and taxes,
if any, payable in connection with such filings shall have been paid in full.
     SECTION 5.11 Creation of Receivables. Such Originator has exercised at
least the same degree of care and diligence in the creation of the Receivables
sold or otherwise conveyed hereunder as it has exercised in connection with the
creation of receivables originated by it and not so transferred hereunder.
     SECTION 5.12 Credit and Collection Policy. Such Originator has complied in
all material respects with its Credit and Collection Policy in regard to each
Receivable sold by it hereunder and the related Contract.
     SECTION 5.13 Enforceability of Contracts. Each Contract related to any
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms, without being subject to any defense, deduction,
offset or counterclaim and such Originator has fully performed its obligations
under such Contract.
     SECTION 5.14 Location and Offices. As of the Closing Date, such
Originator’s location (as such term is defined in the applicable UCC) is in the
state set forth on Schedule II hereto, and such location has not been changed
for at least four months before the date hereof The offices where such
Originator keeps all records concerning the Receivables are located at the
addresses set forth on Schedule III hereto or such other locations of which the
Company and the Administrator (as total assignee of the Company) has been given
written notice in accordance with the terms hereof
     SECTION 5.15 Good Title. Upon the creation of each new Receivable sold or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Company shall have a valid and perfected
first priority ownership interest in each Receivable sold to it hereunder, free
and clear of any Adverse Claim.
     SECTION 5.16 Names. Except as described in Schedule IV, such Originator has
not used any corporate or company names, tradenames or assumed names other than
its name set forth on the signature pages of this Agreement.
     SECTION 5.17 Nature of Receivables. Each Pool Receivable purchased
hereunder and included in the calculation of Net Receivables Pool Balance is, on
the date of such purchase, an Eligible Receivable.
     SECTION 5.18 Bulk Sales, Margin Regulations. No Fraudulent Conveyance. No
transaction contemplated hereby requires compliance with or will become subject
to avoidance under any bulk sales act or similar law. No use of funds obtained
by such Originator
Purchase and Sale Agreement
(Arch Coal)

10



--------------------------------------------------------------------------------



 



hereunder will conflict with or contravene Regulation T, U or X of the Federal
Reserve Board. No purchase hereunder constitutes a fraudulent transfer or
conveyance under any United States federal or applicable state bankruptcy or
insolvency laws or is otherwise void or voidable under such or similar laws or
principles or for any other reason.
     SECTION 5.19 Solvency. On the date hereof, and on the date of each purchase
hereunder (both before and after giving effect to such purchase), such
Originator shall be Solvent.
     SECTION 5.20 Licenses, Contingent Liabilities, and Labor Controversies.
          (a) Such Originator has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, except such failures to have
such licenses, permits, franchises or other governmental authorizations that
could not reasonably be expected to have a Material Adverse Effect.
          (b) There are no labor controversies pending against such Originator
that have had (or could reasonably be expected to have) a Material Adverse
Effect.
     SECTION 5.21 Reaffirmation of Representations and Warranties by the
Originator. On each day that a new Receivable is created, and when sold to the
Company hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
on and as of such day (except for representations and warranties which apply as
to an earlier date (in which case such representations and warranties shall be
true and correct as of such earlier date)).
ARTICLE VI
COVENANTS OF THE ORIGINATORS
     SECTION 6.1 Affirmative Covenants. At all times from the date hereof until
the latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, the date the
LC Participation Amount is cash collateralized in full, and the date all other
amounts owed by the Seller, any Originator or the Transferor under the
Transaction Documents to any Purchaser, the Administrator and any other
Indemnified Party or Affected Person shall be paid in full, each Originator
shall, unless the Administrator and the Company shall otherwise consent in
writing:
          (a) General Information. Furnish to the Company and the Administrator
such information as the Company or the Administrator may from time to time
reasonably request.
          (b) Furnishing of Information and Inspection of Records. Furnish to
the Company and the Administrator from time to time such information with
respect to the Receivables as such Person may reasonably request. Such
Originator will, at such Originator’s expense, during regular business hours
with prior written notice (i) permit the Company or the Administrator, or their
respective agents or representatives, (A) to examine and make copies of and
abstracts from all books and records relating to the Receivables or other Pool
Assets and (B) to visit the offices and properties of such Originator for the
purpose of examining such books and
Purchase and Sale Agreement
(Arch Coal)

11



--------------------------------------------------------------------------------



 



records, and to discuss matters relating to the Receivables, other Related
Rights or such Originator’s performance hereunder or under the other Transaction
Documents to which it is a party with any of the officers, directors, employees
or independent public accountants of such Originator (provided that
representatives of such Originator are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at Originator’s expense, upon reasonable
prior written notice from the Company or the Administrator, permit certified
public accountants or other auditors acceptable to the Administrator to conduct,
a review of its books and records with respect to the Receivables; provided,
that such Originator shall only be responsible for the expenses incurred in
connection with one (1) review for any calendar year pursuant to this clause
(ii), so long as no Termination Event has occurred.
          (c) Keeping of Records and Books. Have and maintain (i) administrative
and operating procedures (including an ability to recreate records if originals
are destroyed), (ii) adequate facilities, personnel and equipment and (iii) all
records and other information reasonably necessary for collection of the
Receivables originated by such Originator (including records adequate to permit
the daily identification of each new such Receivable and all Collections of, and
adjustments to, each existing such Receivable). Such Originator will give the
Company and the Administrator prior notice of any change in such administrative
and operating procedures that causes them to be materially different from the
procedures described to the Company and the Administrator on or before the date
hereof as such Originator’s then existing or planned administrative and
operating procedures for collecting Receivables.
          (d) Performance and Compliance with Receivables and Contracts. Timely
and fully perform and comply, at its own expense, in all material respects with
all provisions, covenants and other promises required to be observed by it under
all Contracts or other documents or agreements related to the Receivables.
          (e) Credit and Collection Policy. Comply in all material respects with
its Credit and Collection Policy in regard to each Receivable originated by it
and any related Contract or other related document or agreement.
          (f) Receivable Purchase Agreement. Perform and comply in all material
respects with each covenant and other undertaking in the Receivables Purchase
Agreement and the Sale and Contribution Agreement that the Company undertakes to
cause such Originator to perform, subject to any applicable grace periods, if
any, for such performance provided for in such agreements.
          (g) Preservation of Existence. Preserve and maintain its existence as
a corporation or limited liability company, as applicable, and all rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign corporation or limited
liability company, as applicable, in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification could be reasonably expected to have a Material Adverse Effect.
          (h) Location of Records. Keep its location (as such term is defined in
the applicable UCC), and the offices where it keeps its records concerning or
related to Receivables,
Purchase and Sale Agreement
(Arch Coal)

12



--------------------------------------------------------------------------------



 



at the address(es) referred to in Schedule II or Schedule III, respectively, or,
upon 30 days’ prior written notice to the Company and the Administrator (as the
Company’s assignee), at such other locations in jurisdictions where all action
required by Section 7.3 shall have been taken and completed.
          (i) Data Records. Place and maintain on its summary master control
data processing records the following legend (or the substantive equivalent
thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO ARCH COAL, INC.
PURSUANT TO A PURCHASE AND SALE AGREEMENT, DATED AS OF FEBRUARY 3, 2006, BETWEEN
THE ORIGINATORS NAMED THEREIN AND ARCH COAL, INC.; AND AN INTEREST IN THE
RECEIVABLES DESCRIBED HEREIN HAS BEEN GRANTED TO PNC BANK, NATIONAL ASSOCIATION,
FOR THE BENEFIT OF THE PURCHASERS UNI)ER THE RECEIVABLES PURCHASE AGREEMENT,
DATED AS OF FEBRUARY 3, 2006, AMONG ARCH RECEIVABLE COMPANY, LLC, ARCH COAL
SALES COMPANY, INC., MARKET STREET FUNDING LLC, THE VARIOUS LC PARTICIPANTS FROM
TIME TO TIME PARTY THERETO AND PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR
AND AS LC BANK.”
     SECTION 6.2 Reporting Requirements. From the date hereof until the first
day following the Purchase and Sale Termination Date, each Originator will,
unless the Company and the Administrator shall otherwise consent in writing,
furnish to the Company and the Administrator:
          (a) Purchase and Sale Termination Events. As soon as possible, and in
any event within three (3) Business Days after such Originator becomes aware of
the occurrence of each Purchase and Sale Termination Event or each event which
with notice or the passage of time or both would become a Purchase and Sale
Termination Event (an “Unmatured Purchase and Sale Termination Event”), a
written statement of the chief financial officer, treasurer or other officer of
such Originator describing such Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event and the action that such Originator proposes
to take with respect thereto, in each case in reasonable detail;
          (b) Proceedings. As soon as possible, and in any event within three
(3) Business Days after such Originator becomes aware thereof, written notice of
(i) litigation, investigation or proceeding of the type described in Section 5.5
not previously disclosed to the Company and the Administrator which could
reasonably be expected to have a Material Adverse Effect, and (ii) all material
adverse developments that have occurred with respect to any previously disclosed
litigation, proceedings and investigations; and
          (c) Other. Promptly, from time to time, such other information,
documents, records or reports respecting the Receivables or the conditions or
operations, financial or otherwise, of such Originator as the Company or the
Administrator may from time to time reasonably request in order to protect the
interests of the Company, the Purchasers or the Administrator under or as
contemplated by the Transaction Documents.
     SECTION 6.3 Negative Covenants. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the
Purchase and Sale Agreement
(Arch Coal)

13



--------------------------------------------------------------------------------



 



Purchased Interest shall be outstanding, the date the LC Participation Amount is
cash collateralized in full, and the date all other amounts owed by the Seller,
any Originator or the Transferor under the Transaction Documents to any
Purchaser, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full, each Originator agrees that, unless the Company and the
Administrator shall otherwise consent in writing, it shall not:
          (a) Sales, Liens, Etc. Except as otherwise provided herein or in any
other Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim, other than
the security interests and liens created prior to the date hereof in favor of
PNC to secure its obligations under the revolving credit agreement of ACI in
effect on the date hereof, as amended, restated, supplemented or otherwise
modified from time to time, which such security interests and liens have been
released pursuant to the Release Agreement, upon or with respect to, any
Receivable sold or otherwise conveyed or purported to be sold or otherwise
conveyed hereunder or related Contract or Related Security, or any interest
therein, or any Collections thereon, or assign any right to receive income in
respect thereof
          (b) Extension or Amendment of Receivables. Except as otherwise
permitted in Section 4.2(a) of the Receivables Purchase Agreement and the
applicable Credit and Collection Policy, extend, amend or otherwise modify the
terms of any Receivable in any material respect generated by it that is sold or
otherwise conveyed hereunder, or amend, modify or waive, in any material
respect, any term or condition of any Contract related thereto (which term or
condition relates to payments under, or the enforcement of, such Contract).
          (c) Change in Business or Credit and Collection Policy. (i) Make any
change in the character of its business or (ii) make any change in its Credit
and Collection Policy that could reasonably be expected to have a Material
Adverse Effect, in the case of either clause (i) or (jj) above, without the
prior written consent of the Administrator. No Originator shall make any other
written change in any Credit and Collection Policy without giving prior written
notice thereof to the Administrator.
          (d) Receivables Not to be Evidenced by Promissory Notes or Chattel
Paper. Except as otherwise provided in the Receivables Purchase Agreement in
regard to servicing, take any action to cause or permit any Receivable generated
by it that is sold by it hereunder to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC).
          (e) Mergers. Acquisitions. Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except (A) a Permitted Merger or (B) any
other merger, consolidation or other restructuring where the Company and the
Administrator have each (1) received 30 days’ prior notice thereof,
(2) consented in writing thereto, (3) received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Company or the Administrator shall request
and (4) been satisfied that all other action to perfect and protect the
interests of the Company and the Administrator, on behalf of the Purchasers, in
and to the Receivables to be sold by it hereunder and other Related Rights, as
requested by the Company or the Administrator shall have been taken by, and at
the expense of such Originator (including the filing of any UCC financing
statements, the receipt of certificates and other requested documents from
public officials and all
Purchase and Sale Agreement
(Arch Coal)

14



--------------------------------------------------------------------------------



 



such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease whether in one or a series of
transactions, all or substantially all of its assets (other than in accordance
with the Transaction Documents); provided, that (i) the Originators shall be
permitted to, prior to the date hereof, have granted security interests and
liens in favor of PNC to secure their respective obligations under the revolving
credit agreement of the Company in effect on the date hereof, as may be amended,
restated, supplemented or otherwise modified from time to time, which such
security interests and liens covering Receivables and Related Rights have been
released pursuant to the Release Agreement, and (ii) any member of the Arch
Western Group shall be permitted to transfer any of its assets (other than the
assets sold or purported to be sold by it under the Transaction Documents) to
any other member of the Arch Western Group.
          (f) Lock-Box Banks. Make any changes in its instructions to Obligors
regarding Collections on Receivables sold or otherwise conveyed by it hereunder
or add or terminate any bank as a Lock-Box Bank unless the requirements of
Sections 1(f) and (k) of Exhibit IV to the Receivables Purchase Agreement have
been met.
          (g) Accounting for Purchases. Account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as sales of the Receivables and Related Rights by such
Originator to the Company.
          (h) Transaction Documents. Enter into, execute, deliver or otherwise
become bound after the Closing Date by any agreement, instrument, document or
other arrangement that restricts the right of such Originator to amend,
supplement, amend and restate or otherwise modify, or to extend or renew, or to
waive any right under, this Agreement or any other Transaction Document.
     SECTION 6.4 Substantive Consolidation. Each Originator hereby acknowledges
that this Agreement and the other Transaction Documents are being entered into
in reliance upon the Seller’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Seller is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:
          (a) such Originator shall not be involved in the day to day management
of the Seller;
          (b) such Originator shall maintain separate corporate records and
books of account from the Seller and otherwise will observe corporate
formalities and have a separate area from the Seller for its business (which may
be located at the same address as the Seller, and, to the extent that it and the
Seller have offices in the same location, there shall be a fair and appropriate
allocation of overhead costs between them, and each shall bear its fair share of
such expenses);
Purchase and Sale Agreement
(Arch Coal)

15



--------------------------------------------------------------------------------



 



          (c) the financial statements and books and records of such Originator
shall be prepared after the date of creation of the Seller to reflect and shall
reflect the separate existence of the Seller; provided, that the Seller’s assets
and liabilities may be included in a consolidated financial statement issued by
an affiliate of the Seller; provided, however, that any such consolidated
financial statement or the notes thereto shall make clear that the Seller’s
assets are not available to satisfy the obligations of such affiliate;
          (d) except as permitted by the Receivables Purchase Agreement,
(i) such Originator shall maintain its assets (including, without limitation,
deposit accounts) separately from the assets (including, without limitation,
deposit accounts) of the Seller and (ii) the Company’s assets, and records
relating thereto, have not been, are not, and shall not be, commingled with
those of any other Originator;
          (e) all of the Seller’s business correspondence and other
communications shall be conducted in the Seller’s own name and on its own
stationery;
          (f) such Originator shall not act as an agent for the Seller (other
than servicing activities pursuant to the Transaction Documents);
          (g) such Originator shall not conduct any of the business of the
Seller in its own name;
          (h) such Originator shall not pay any liabilities of the Seller out of
its own funds or assets;
          (i) such Originator shall maintain an arm’s-length relationship with
the Seller;
          (j) such Originator shall not assume or guarantee or become obligated
for the debts of the Seller or hold out its credit as being available to satisfy
the obligations of the Seller;
          (k) such Originator shall not acquire obligations of the Seller;
          (1) such Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Seller, including, without
limitation, shared office space;
          (m) such Originator shall identify and hold itself out as a separate
and distinct entity from the Seller;
          (n) such Originator shall correct any known misunderstanding
respecting its separate identity from the Seller;
          (o) such Originator shall not enter into, or be a party to, any
transaction with the Seller, except in the ordinary course of its business and
on terms
Purchase and Sale Agreement
(Arch Coal)

16



--------------------------------------------------------------------------------



 



which are intrinsically fair and not less favorable to it than would be obtained
in a comparable arm’s-length transaction with an unrelated third party;
          (p) such Originator shall not pay the salaries of the Seller’s
employees, if any; and
          (q) to the extent not already covered in paragraphs (a) through
(p) above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 3 of Exhibit IV to the
Receivables Purchase Agreement.
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
     SECTION 7.1 Rights of the Company. Each Originator hereby authorizes the
Company, the Servicer or their respective designees or assignees under the Sale
and Contribution Agreement or the Receivables Purchase Agreement (including,
without limitation, the Administrator) to take any and all steps in such
Originator’s name necessary or desirable, in their respective determination, to
collect all amounts due under any and all Receivables sold or otherwise conveyed
or purported to be conveyed by it hereunder, including, without limitation,
endorsing the name of such Originator on checks and other instruments
representing Collections and enforcing such Receivables and the provisions of
the related Contracts that concern payment and/or enforcement of rights to
payment.
     SECTION 7.2 Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:
          (a) Collection Procedures. Each Originator agrees to direct its
respective Obligors to make payments of Receivables sold or otherwise conveyed
or purported to be conveyed by it hereunder directly to the relevant Lock-Box
Account at a Lock-Box Bank. Each Originator further agrees to transfer any
Collections of Receivables sold or conveyed by it hereunder that it receives
directly to a Lock-Box Account within two (2) Business Days of receipt thereof,
and agrees that all such Collections shall be deemed to be received in trust for
the Company and the Administrator (for the benefit of the Purchasers).
          (b) Each Originator shall perform its obligations hereunder, and the
exercise by the Company or its designee of its rights hereunder shall not
relieve such Originator from such obligations.
          (c) None of the Company, the Servicer, the Purchasers or the
Administrator shall have any obligation or liability to any Obligor or any other
third Person with respect to any Receivables, Contracts related thereto or any
other related agreements, nor shall the Company, the Servicer, the Purchasers or
the Administrator be obligated to perform any of the obligations of such
Originator thereunder.
          (d) Each Originator hereby grants to the Administrator an irrevocable
power of attorney, with full power of substitution, coupled with an interest,
during the occurrence and
Purchase and Sale Agreement
(Arch Coal)

17



--------------------------------------------------------------------------------



 



continuation of a Purchase and Sale Termination Event to take in the name of
such Originator all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by such Originator or transmitted or received by the Company (whether or not
from such Originator) in connection with any Receivable sold or otherwise
conveyed or purported to be conveyed by it hereunder or Related Right.
     SECTION 7.3 Further Action Evidencing Purchases. Each Originator agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Company,
the Servicer or the Administrator may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
the Company hereunder, or to enable the Company to exercise or enforce any of
its rights hereunder or under any other Transaction Document. Without limiting
the generality of the foregoing, upon the request of the Company, or the
Administrator, such Originator will:
          (a) execute (if applicable), authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate; and
          (b) on the Closing Date and from time to time, if requested
thereafter, mark the master data processing records that evidence or list such
Receivables and related Contracts with the legend set forth in Section 6.1(i).
Each Originator hereby authorizes the Company or its designee (including,
without limitation, the Administrator) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, without
the signature of such Originator, relative to all or any of the Receivables sold
or otherwise conveyed or purported to be conveyed by it hereunder and Related
Rights now existing or hereafter generated by such Originator. If any Originator
fails to perform any of its agreements or obligations under this Agreement, the
Company or its designee (including, without limitation, the Administrator) may
(but shall not be required to) itself perform, or cause the performance of, such
agreement or obligation, and the expenses of the Company or its designee
(including, without limitation, the Administrator) incurred in connection
therewith shall be payable by such Originator.
     SECTION 7.4 Application of Collections. Any payment by an Obligor in
respect of any indebtedness owed by it to any Originator shall, except as
otherwise specified by such Obligor or required by applicable law and unless
otherwise instructed by the Servicer (with the prior written consent of the
Administrator) or the Administrator, be applied as a Collection of any
Receivable or Receivables of such Obligor to the extent of any amounts then due
and payable thereunder before being applied to any other indebtedness of such
Obligor.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
     SECTION 8.1 Purchase and Sale Termination Events. Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event”:
Purchase and Sale Agreement
(Arch Coal)

18



--------------------------------------------------------------------------------



 



          (a) The Facility Termination Date (as defined in the Receivables
Purchase Agreement) shall have occurred; or
          (b) Any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Document to which
it is a party and such failure shall remain unremedied for one (1) Business Day;
or
          (c) Any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; or
          (d) Any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party on its part to be performed or observed and such
failure shall continue for thirty (30) days after the earlier of such
Originator’s knowledge or notice thereof
     SECTION 8.2 Remedies.
          (a) Optional Termination. Upon the occurrence of a Purchase and Sale
Termination Event, the Company shall have the option, by notice to the
Originators (with a copy to the Administrator), to declare the Purchase Facility
as terminated.
          (b) Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Company shall have, in addition to all other
rights and remedies under this Agreement, all other rights and remedies provided
under the UCC of each applicable jurisdiction and other applicable laws, which
rights shall be cumulative.
ARTICLE IX
INDEMNIFICATION
     SECTION 9.1 Indemnities by the Originators. Without limiting any other
rights which the Company may have hereunder or under applicable law, each
Originator, severally and for itself alone, jointly and severally with each
other Originator, hereby agrees to indemnify the Company and each of its
officers, directors, employees and agents (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of the failure of such Originator to perform its
obligations under this Agreement or any other Transaction Document, or arising
out of the claims asserted against a Purchase and Sale Indemnified Party
relating to the transactions contemplated herein or therein or the use of
proceeds thereof or therefrom; excluding, however, (i) Purchase and Sale
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Purchase and Sale Indemnified Party, (ii) any
Purchase and Sale Agreement
(Arch Coal)

19



--------------------------------------------------------------------------------



 



indemnification which has the effect of recourse for non-payment of the
Receivables due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor and (iii) any
net income or franchise tax imposed on such Purchase and Sale Indemnified Party
by the jurisdiction under the laws of which such Purchase and Sale Indemnified
Party is organized or any political subdivision thereof Without limiting the
foregoing, and subject to the exclusions set forth in the preceding sentence,
each Originator, severally for itself alone, jointly and severally with each
Originator, shall indemnify each Purchase and Sale Indemnified Party for
Purchase and Sale Indemnified Amounts relating to or resulting from:
          (a) the transfer by such Originator of an interest in any Receivable
to any Person other than the Company;
          (b) the breach of any representation or warranty made by such
Originator (or any of its officers) under or in connection with this Agreement
or any other Transaction Document, or any information or report delivered by
Originator pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;
          (c) the failure by such Originator to comply with any applicable law,
rule or regulation with respect to any Receivable generated by such Originator
sold or otherwise transferred or purported to be transferred hereunder or the
related Contract, or the nonconformity of any Receivable generated by such
Originator sold or otherwise transferred or purported to be transferred
hereunder or the related Contract with any such applicable law, rule or
regulation;
          (d) the failure by such Originator to vest and maintain vested in the
Company an ownership interest in the Receivables generated by such Originator
sold or otherwise transferred or purported to be transferred hereunder free and
clear of any Adverse Claim;
          (e) the failure to file, or any delay in filing, by such Originator
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables or purported Receivables generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder, whether at the
time of any purchase or at any subsequent time to the extent required hereunder;
          (f) any dispute, claim, offset or defense (other than discharge in
bankruptcy or similar insolvency proceeding of an Obligor or other credit
related reasons) of the Obligor to the payment of any Receivable or purported
Receivable generated by such Originator sold or otherwise transferred or
purported to be transferred hereunder (including, without limitation, a defense
based on such Receivable’s or the related Contract’s not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms), or any other claim resulting from the services related to any such
Receivable or the furnishing of or failure to furnish such services;
Purchase and Sale Agreement
(Arch Coal)

20



--------------------------------------------------------------------------------



 



          (g) any product liability claim arising out of or in connection with
services that are the subject of any Receivable generated by such Originator;
and
          (h) any tax or governmental fee or charge (other than any tax excluded
pursuant to clause (iii) in the proviso to the preceding sentence), all interest
and penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which are required to be paid by reason of the purchase or
ownership of the Receivables generated by such Originator or any Related
Security connected with any such Receivables.
If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally and for itself, jointly and severally with each other Originator,
shall contribute to the amount paid or payable by such Purchase and Sale
Indemnified Party to the maximum extent permitted under applicable law.
ARTICLE X
MISCELLANEOUS
     SECTION 10.1 Amendments, etc.
          (a) The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Company and each Originator, with the prior written consent of
the Administrator.
          (b) No failure or delay on the part of the Company, the Servicer, any
Originator, the Administrator or any third party beneficiary in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Company, the Servicer or any Originator in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by the Company, the Administrator or the Servicer under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
          (c) The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.
     SECTION 10.2 Notices, etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto or in the case of the Administrator,
at its
Purchase and Sale Agreement
(Arch Coal)

21



--------------------------------------------------------------------------------



 



address for notice pursuant to the Receivables Purchase Agreement. All such
notices and communications shall be effective (i) if delivered by overnight
mail, when received, and (ii) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.
     SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.
     SECTION 10.4 Binding Effect Assignability. This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Company and the Administrator. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree. The rights and remedies with respect to any breach of any
representation and warranty made by any Originator pursuant to Article V and the
indemnification and payment provisions of Article IX and Section 10.6 shall be
continuing and shall survive any termination of this Agreement.
     SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 10.6 Costs. Expenses and Taxes. In addition to the obligations of
the Originators under Article IX, each Originator, severally and for itself
alone, jointly and severally with each Originator, agrees to pay on demand:
          (a) to the Company (and any successor and permitted assigns thereof)
all reasonable costs and expenses incurred by such Person in connection with the
enforcement of this Agreement and the other Transaction Documents; and
          (b) all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.
     SECTION 10.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY
IRREVOCABLY (a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE
STATE OF NEW YORK OR THE FEDERAL COURT OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY TRANSACTION DOCUMENT; (b) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL
COURT; (c) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING;
(d) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON
Purchase and Sale Agreement
(Arch Coal)

22



--------------------------------------------------------------------------------



 



AT ITS ADDRESS SPECIFIED Th1 SECTION 10.2 AND (e) AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE COMPANY’S RIGHT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.
     SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNI)ER
OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSFHP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
     SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be. The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.
     SECTION 10.10 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.
     SECTION 10.11 Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that all of the Company’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Company to the Seller pursuant to the Sale and
Contribution Agreement and then by the Seller to the Administrator (for the
benefit of the Purchasers) pursuant to the Receivables Purchase Agreement, and
each Originator consents to such assignments. Each of the parties hereto
acknowledges and agrees that the Purchasers and the Administrator are third
party beneficiaries of the rights of the Company arising hereunder and under the
other Transaction Documents to which any Originator is a party.
Purchase and Sale Agreement
(Arch Coal)

23



--------------------------------------------------------------------------------



 



     SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Seller any
Insolvency Proceeding so long as any of the Seller’s obligations under the
Receivables Purchase Agreement remains outstanding and for at least one year and
one day following the day on which the Seller’s obligations under the
Receivables Purchase Agreement are paid in full. Each Originator further agrees
that notwithstanding any provisions contained in this Agreement to the contrary,
the Seller shall not, and shall not be obligated to, pay any amount to such
Originator pursuant to this Agreement or any other Transaction Document unless
the Seller has received funds which may, subject to Section 1.4 of the
Receivables Purchase Agreement, be used to make such payment. Any amount which
the Seller does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Bankruptcy Code) against
or corporate obligation of the Seller by such Originator for any such
insufficiency unless and until the provisions of the foregoing sentence are
satisfied. The agreements in this Section 10.12 shall survive any termination of
this Agreement.
[Signature Pages Follow]
Purchase and Sale Agreement
(Arch Coal)

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

             
 
                ARCH COAL, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone: 314-994-2785    
    Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-I



--------------------------------------------------------------------------------



 



             
 
                ORIGINATORS:    
 
                ARCH COAL SALES COMPANY, 1NC.,
as an Originator    
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone: 314-994-2785    
    Facsimile: 314-994-2739    
 
                ARCH COAL TERMINAL, INC.,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone:314-994-2785    
    Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-2



--------------------------------------------------------------------------------



 



             
 
                ARCH ENERGY RESOURCES, INC.,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone:314-994-2785    
    Facsimile: 314-994-2739    
 
                ARCH OF WYOMING, LLC,
as an Originator      
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone: 314-994-2785    
    Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-3



--------------------------------------------------------------------------------



 



             
 
                ARCH WESTERN RESOURCES, LLC,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florezak         Telephone: 314-994-2785    
    Facsimile: 314-994-2739    
 
                ASHLAND TERMINAL, INC.,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone: 314-994-2785    
    Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-4



--------------------------------------------------------------------------------



 



             
 
                CANYON FUEL COMPANY, LLC,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
           
 
  Attention:   James E. Florczak    
 
  Telephone:   314-994-2785    
 
  Facsimile:   314-994-2739    
 
                CATENARY COAL HOLDINGS, INC.,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James B. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone:314-994-2785    
    Facsimile:314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-5



--------------------------------------------------------------------------------



 



             
 
                COAL-MAC, INC.,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone: 314-994-2785    
    Facsimile: 314-994-2739    
 
                CUMBERLAND RIVER COAL COMPANY,
as an Originator    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   One CityPlace Drive, Suite 300 St. Louis, Missouri 63141    
 
                Attention: James E. Florczak         Telephone:314-994-2785    
    Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-6



--------------------------------------------------------------------------------



 



                      LONE MOUNTAIN PROCESSING, INC.,
as an Originator    
 
                    By:   /s/ James E. Florczak                       Name:  
James E. Florczak         Title:   Vice President and Treasurer    
 
                    Address:   One CityPlace Drive, Suite 300 St. Louis,    
 
          Missouri 63141    
 
                    Attention: James E. Florczak         Telephone:314-994-2785
        Facsimile: 314-994-2739    

                      MINGO LOGAN COAL COMPANY,
as an Originator    
 
                    By:   /s/ James E. Florczak                       Name:  
James E. Florczak         Title:   Vice President and Treasurer    
 
                    Address:   One CityPlace Drive, Suite 300 St. Louis,    
 
          Missouri 63141    
 
                    Attention: James E. Florczak         Telephone:314-994-2785
        Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-7



--------------------------------------------------------------------------------



 



                      MOUNTAIN COAL COMPANY, L.L.C.,
as an Originator    
 
                    By:   /s/ James E. Florczak                       Name:  
James E. Florczak         Title:   Vice President and Treasurer    
 
                    Address:   One CityPlace Drive, Suite 300 St. Louis,    
 
          Missouri 63141    
 
                    Attention: James E. Florczak         Telephone: 314-994-2785
        Facsimile: 314-994-2739    
 
                    MOUNTAIN MINING, INC.,
as an Originator    
 
                    By:   /s/ James E. Florczak                       Name:  
James E. Florczak         Title:   Vice President and Treasurer    
 
                    Address:   One CityPlace Drive, Suite 300 St. Louis,    
 
          Missouri 63141    
 
                    Attention: James E. Florczak         Telephone: 314-994-2785
        Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-8



--------------------------------------------------------------------------------



 



                      THUNDER BASIN COAL COMPANY, L.L.C.,
as an Originator    
 
                    By:   /s/ James E. Florczak                       Name:  
James E. Florczak         Title:   Vice President and Treasurer    
 
                    Address:   One CityPlace Drive, Suite 300 St. Louis,    
 
          Missouri 63141    
 
                    Attention: James E. Florczak         Telephone: 314-994-2785
        Facsimile: 314-994-2739    
 
                    TRITON COAL COMPANY, LLC,
as an Originator    
 
                    By:   /s/ James E. Florczak                       Name:  
James E. Florczak         Title:   Vice President and Treasurer    
 
                    Address:   One CityPlace Drive, Suite 300 St. Louis,    
 
          Missouri 63141    
 
                    Attention: James E. Florczak         Telephone: 314-994-2785
        Facsimile: 314-994-2739    

Purchase and Sale Agreement
(Arch Coal)

S-9



--------------------------------------------------------------------------------



 



Schedule I
LIST OF ORIGINATORS
Arch Coal Sales Company, Inc.
Arch Coal Terminal, Inc.
Arch Energy Resources, Inc.
Arch of Wyoming, LLC
Arch Western Resources, LLC
Ashland Terminal, Inc.
Canyon Fuel Company, LLC
Catenary Coal Holdings, Inc.
Coal-Mac, Inc.
Cumberland River Coal Company
Lone Mountain Processing, Inc.
Mingo Logan Coal Company
Mountain Coal Company, L.L.C.
Mountain Mining, Inc.
Thunder Basin Coal Company, L.L.C.
Triton Coal Company, LLC
Purchase and Sale Agreement
(Arch Coal)
Schedule I-I

 



--------------------------------------------------------------------------------



 



Schedule II
LOCATION OF EACH ORIGINATOR

      Originator   Location
Arch Coal Sales Company, Inc.
  Delaware
Arch Coal Terminal, Inc.
  Delaware
Arch Energy Resources, Inc.
  Delaware
Arch of Wyoming, LLC
  Delaware
Arch Western Resources, LLC
  Delaware
Ashland Terminal, Inc.
  Delaware
Canyon Fuel Company, LLC
  Delaware
Catenary Coal Holdings, Inc.
  Delaware
Coal-Mac, Inc.
  Kentucky
Cumberland River Coal Company
  Delaware
Lone Mountain Processing, Inc.
  Delaware
Mingo Logan Coal Company
  Delaware
Mountain Coal Company, L.L.C.
  Delaware
Mountain Mining, Inc.
  Delaware
Thunder Basin Coal Company, L.L.C.
  Delaware
Triton Coal Company, LLC
  Delaware

Purchase and Sale Agreement
(Arch Coal)
Schedule II-1

 



--------------------------------------------------------------------------------



 



Schedule III
LOCATION OF BOOKS AND RECORDS OF EACH ORIGINATOR
One CityPlace Drive, Suite 300
St. Louis, Missouri 63141
Purchase and Sale Agreement
(Arch Coal)
Schedule III-1

 



--------------------------------------------------------------------------------



 



Schedule IV
TRADE NAMES

      Legal Name   Trade Names
Arch Coal Sales Company, Inc.
   
Arch Coal Terminal, Inc.
   
Arch Energy Resources, Inc.
   
Arch of Wyoming, LLC
   
Arch Western Resources, LLC
   
Ashland Terminal, Inc.
   
Canyon Fuel Company, LLC
   
Catenary Coal Holdings, Inc.
   
Coal-Mac, Inc.
  Phoenix Coal-Mac Mining, Inc.
Cumberland River Coal Company
  Arch of the North Fork
Lone Mountain Processing, Inc.
   
Mingo Logan Coal Company
   
Mountain Coal Company, L.L.C.
   
Mountain Mining, Inc.
   
Thunder Basin Coal Company, L.L.C.
   
Triton Coal Company, LLC
   

Purchase and Sale Agreement
(Arch Coal)
Schedule IV-1

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF PURCHASE REPORT

Originator:   [Name of Originator]

Purchaser:   Arch Coal, Inc.

Payment Date:

1.   Outstanding Balance of Receivables Purchased:     2.   Fair Market Value
Discount:         1/{ 1 + [(Prime Rate x Days’ Sales Outstanding]}
                             365         Where:         Prime Rate =          
                                          Days’ Sales Outstanding =           
               3.   Purchase Price (1 x 2) = $                        

Purchase and Sale Agreement
(Arch Coal)
Exhibit A-1

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT, dated as of                      20___(this
“Agreement”) is executed by                      a [corporation] organized under
the laws of                      (the “Additional Originator”), with its
principal place of business located at                     .
BACKGROUND:
     A. Arch Coal, Inc., a Delaware corporation (the “Company”) and the various
entities from time to time party thereto, as Originators (collectively, the
“Originators”), have entered into that certain Purchase and Sale Agreement,
dated as of February 3, 2006 (as amended, restated, supplemented or otherwise
modified through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”).
     B. The Additional Originator desires to become a Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Additional Originator hereby agrees as follows:
     SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).
     SECTION 2. Transaction Documents. The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.
     SECTION 3. Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its location (as defined in the applicable UCC) is [                    ]
and the offices where the Additional Originator keeps all of its Records and
Related Security is as follows:
Purchase and Sale Agreement
(Arch Coal)
Exhibit B-1

 



--------------------------------------------------------------------------------



 



                                                     
                                                     
                                                     
     SECTION 4. Miscellaneous. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York. This
Agreement is executed by the Additional Originator for the benefit of the
Company, and its assigns, and each of the foregoing parties may rely hereon.
This Agreement shall be binding upon, and shall inure to the benefit of, the
Additional Originator and its successors and permitted assigns.
[Signature Pages Follow]
Purchase and Sale Agreement
(Arch Coal)
Exhibit B-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Agreement to be
executed by its duly authorized officer as of the date and year first above
written.
[NAME OF ADDITIONAL ORIGINATOR]

                 
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Consented to:

              ARCH COAL, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            Acknowledged by:    
 
            PNC BANK, NATIONAL ASSOCIATION,
as Administrator    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
     
 
   

Purchase and Sale Agreement
(Arch Coal)
Exhibit B-3

 